Citation Nr: 0826829	
Decision Date: 08/08/08    Archive Date: 08/18/08	

DOCKET NO.  06-37 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1952 to 
July 1955.  He was awarded the Parachute Badge from training 
completed at Fort Benning, Georgia.  There is no award for 
overseas service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran requested and was 
properly notified of and scheduled for a Travel Board hearing 
to be conducted at the RO in June 2008, but failed to appear 
for his hearing.  There is no request or motion for a new 
hearing.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran filed his initial claim for service 
connection for left shoulder disability in 2006, over 50 
years after he was separated from service and, although 
recent treatment records note adhesive capsulitis of the left 
shoulder, there is a complete absence of any competent 
medical or other objective evidence which shows that the 
veteran sustained a left shoulder injury or disability during 
service, or any chronic left shoulder symptoms at any time 
following service separation up until present.  

3.  The veteran's initial 1994 claim for service connection 
for a right knee disability was denied in a final unappealed 
rating decision in November 1994, and other than subjective 
argument, the veteran has not submitted any evidence which 
objectively demonstrates a right knee injury or disability 
during service, or any chronic left knee symptoms at any time 
following service separation up until present.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated 
in line of active military duty.  38 U.S.C.A. §§ 1101, 1112, 
1110, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Evidence received in support of the veteran's application 
to reopen a claim for service connection for right knee 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claims Assistance Act (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in July 2005, 
prior to the issuance of the rating decision now on appeal 
from July 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Because there was a prior final denial of 
service connection for right knee disability on file, the 
veteran was also informed that reopening this claim would 
require new and material evidence, and he was provided the 
definitions governing a successfully reopened claim.  He was 
told with specificity that his previous claim had been denied 
because there was a complete absence of any evidence of any 
kind of right knee injury or chronic disability at any time 
during or after service, and that it would be necessary that 
he submit evidence to substantiate a claim that right knee 
disability actually existed at present and was attributable 
to incidents of service.  This notice complies with the 
specificity requirements of Kent, v. Nicholson, 20 Vet. App. 
1 (2006).  

It is apparent from the record that the veteran's service 
medical records are fire related and entirely unavailable.  A 
comprehensive search was conducted for these records when the 
veteran initially filed claims for service connection in 
1994.  The records were believed to be fire related at that 
time and even with completion of a NA Form 13055, no 
additional records could be discovered.  Additionally, in 
1994, there was a search conducted for morning reports for 
the veteran's particular unit and these records did not 
document that the veteran was ever listed as being sick or 
referred for treatment for injuries in service.  Following 
the veteran's more recent claims in June 2006, a subsequent 
search was again conducted, including the submission of an NA 
Form 13055, and again the records were found to be fire 
related and no service medical records can be located.  
Multiple searches have been unsuccessful, and any further 
attempt would be futile.  It should be noted that the RO has 
accurately advised the veteran that should service medical 
records later be identified which corroborate any current 
claim, that claim would be addressed in light of this new 
evidence, and any positive award of VA benefits would be 
effective to earlier dates of claim.  

The veteran has written that he receives all of his treatment 
with VA, and all available treatment records for the veteran 
with VA have been collected for review.  The veteran has not 
submitted any private medical records, nor has he accurately 
completed and returned any medical release forms so that the 
RO might attempt to obtain such records on his behalf.  All 
known available evidence has been collected for review, the 
veteran has received compliant VCAA notice, and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102,5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring these issues for VA 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  However, in the complete absence 
of any objective evidence of the veteran's claimed left 
shoulder and right knee injuries during service, or any 
records corroborating chronic disability of the knee or 
shoulder for many decades after service separation, and in 
the absence of any evidence of right knee disability of any 
kind at present, there is certainly no duty to refer these 
claims for such examination with opinions.  

Service Connection - Left Shoulder

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service 
connection for a left shoulder disability in June 2006, over 
50 years after he was separated from military service.  He 
wrote that he injured his shoulder in a parachute jump 
training accident.  The veteran is shown to have received a 
Parachute Badge which is only awarded upon completion of 
airborne training conducted at Fort Benning, Georgia.  

Unfortunately, no service medical records are available.  
However, there is a complete absence of any objective medical 
or other evidence which in any way shows or suggests that the 
veteran sustained a left shoulder injury during service, or 
that he sought or required medical treatment for chronic left 
shoulder symptoms or disability for many decades after 
service separation.  

The only records on file commence in 2006, noting that the 
veteran has left shoulder adhesive capsulitis with moderate 
degenerative changes in the left AC joint.  These VA 
outpatient treatment records note evaluation, treatment and 
medication for these left shoulder problems, but these 
records contain no evidence, opinion or comment on the 
etiological origin of the veteran's current left shoulder 
disabilities.  One record does note that an X-ray from 2000 
revealed only moderate degenerative changes.  It is also 
noted that the shoulder did well until two months ago when he 
was "putting up wood."  The shoulder was very stiff.  It was 
also noted that the veteran had been offered surgery 
"privately" but refused.  He was treated with steroid 
injections.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for left shoulder 
adhesive capsulitis with moderate degenerative changes 
because there is a complete absence of any objective evidence 
which shows that the veteran injured the shoulder or 
otherwise incurred a chronic disability of the left shoulder 
at any time during or for decades after service separation.  
In the language of the governing regulation, there is no 
evidence of chronicity of left shoulder symptomatology during 
service nor is there any showing of continuity of 
symptomatology following service separation.  The Board makes 
no finding with respect to the veteran's credibility 
regarding sustaining a left shoulder injury during service, 
but the Board cannot allow service connection for current 
disability first identified to no earlier than the year 2000, 
many decades after service separation.  The veteran is not 
shown to have the requisite medical expertise to offer his 
own competent clinical opinion that left shoulder disability 
first identified 45 years following service separation is 
attributable to some incident which occurred in a training 
accident in the early to mid-1950's.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

New and Material Evidence - Right Knee

Law and Regulation:  The general rules regarding awards of 
service connection for disability attributable to military 
service are provided above.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Analysis:  The veteran filed his initial claim for service 
connection for an injury of the right knee (and both feet) in 
August 1994.  It was determined at that time that there were 
no service medical, surgeon general, sick reports or any 
other evidence from service available.  At that time, the 
veteran submitted no evidence whatsoever of right knee 
disability, either private or from VA, either from service or 
at any other time.  He also offered no explanation other than 
to say he sustained an injury in 1954.  

The RO denied this claim in November 1994, noting multiple 
attempts to obtain service medical records and also noting a 
complete absence of any medical or other objective evidence 
establishing current disability of either the right knee (or 
the feet).  The veteran was informed of this decision and his 
appellate rights, and he did not appeal, and that decision 
became final.  

In June 2006, the veteran filed an application to reopen this 
claim.  He wrote a statement indicating that on a windy day 
in the December of 1954, he made a parachute jump, and landed 
in a tree striking his right knee and then fell to the ground 
on his left shoulder.  He said he was limping and called for 
medics who wrapped the knee.  He wrote he was put in supply 
and could only jump every three months thereafter to maintain 
his $50 per month jump pay.  

However, besides this more detailed statement of alleged 
origin of right knee disability, the veteran submitted no 
objective medical or other objective evidence which in any 
way showed or suggested that he sustained a right knee injury 
or chronic disability at any time during service, and he 
submitted no evidence showing chronicity of right knee 
symptoms from service separation in 1955 up until present.  

All current records of the veteran's treatment with VA were 
collected, and it is notable that there is a complete absence 
of any comment, finding or diagnosis with respect to the 
veteran's right knee.  There is in fact a complete absence of 
any objective medical evidence which shows right knee 
disability at any time during service, and at any time 
following service separation up until present.  

The veteran has not submitted new and material evidence 
sufficient to reopen this claim.  Although his statement 
describing an injury during service is new, in that it was 
not previously physically of record, it is essentially 
cumulative with his claim from 1994, which indicated at that 
time he had current right knee disability attributable to an 
unspecified injury during service.  

Such argument is not competent to establish the actual 
existence of medically identifiable pathology for chronic 
disability affecting his right knee.  In the absence of any 
competent evidence supporting his application to reopen at 
least objectively suggesting that he injured the knee in 
service, that this injury resulted in chronic symptoms or 
disability which existed during and following service over 
the intervening decades, and evidence of current right knee 
disability, there is simply no new and material evidence of 
any kind to reopen this claim.  Although evidence of current 
right knee disability might be sufficient to reopen the 
claim, it would still be necessary for the veteran to submit 
objective evidence attributing current disability over 50 
years after service separation to some incident, injury or 
disease of active military service between 1952 and 1955.  
There is certainly no evidence of arthritis to a compensable 
degree within one year after service separation.  




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for right knee disability, 
that claim is not reopened, and the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


